ACCEPTED
                                                                                       14-15-00370-CV
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  5/11/2015 5:45:42 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                               NO. 14-15-00370-CV

                                                                      FILED IN
                          In the Court of Appeals              14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS

                        for the 14th Judicial District         5/11/2015 5:45:42 PM
                                                               CHRISTOPHER A. PRINE

                               Houston, Texas                           Clerk




                      In re CONNIE VASQUEZ HARRISON,
                                          Relator


                        Original Proceeding Arising from the
                                311th Judicial District
                                Harris County, Texas
                         Trial Court Cause No. 2006-68864



           REAL PARTY IN INTEREST CLIFFORD LAYNE HARRISON’S
             FIRST MOTION TO EXTEND TIME TO FILE RESPONSE

TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF
APPEALS:

           Real Party in Interest, CLIFFORD LAYNE HARRISON, (“Mr. Harrison”)

requests a thirty (30) day extension of time to file his response to CONNIE VASQUEZ

HARRISON’S, Petition for Writ of Habeas Corpus. In support of this motion, Mr.

Harrison shows as follows:




894144.1                                 1
     1.    On or about April 28, 2015, CONNIE VASQUEZ HARRISON (“Relator”),

           filed her Petition for Writ of Habeas Corpus before this Honorable Court.

           The petition relates to several orders issued by the trial court in the

           underlying suit.

     2.    Following a hearing on October 24, 2014, the Honorable Alicia K.

           Franklin, Presiding Judge of the 311th Judicial District Court of Harris

           County, Texas, signed an order holding Relator in contempt of court and

           committing her to the Harris County Jail. It was ordered that Relator be

           placed on community supervision and her commitment be conditionally

           suspended.

     3.    On December 18, 2014, the Honorable Alicia K. Franklin, Presiding

           Judge of the 311th Judicial District Court of Harris County, Texas, signed

           an order revoking Relator’s suspension of commitment and committed

           Relator to the Harris County Jail. Relator was subsequently released from

           the Harris County Jail on January 5, 2015.

     4.    On April 10, 2015, the Honorable Judge Charley Prine, as the sitting,

           assigned Judge of the 311th District Court, entered an order revoking

           Relator’s suspension of commitment, thereby committing Relator to the

           Harris County Jail, again.




894144.1                                  2
     5.    On or about April 28, 2015, Relator filed her Petition for Writ of Habeas

           Corpus before this Honorable Court. Contemporaneously with her

           Petition for Writ of Habeas Corpus, Relator filed a Motion for Emergency

           Interim Relief.

     6.    On April 29, 2015 this Court issued a writ of habeas corpus, returnable on

           May 26, 2015 (pending final determination of the relief requested in

           Relator’s petition). On the same day, this Court also denied (as moot),

           Relator’s Motion for Emergency Interim Relief.

     7.    This Court has requested a response to Relator’s Petition for Writ of

           Habeas Corpus be filed on or before May 12, 2015.

     8.    Real Party in Interest, Clifford Harrison, respectfully requests an

           extension of time of thirty (30) days to file his response pursuant to Rule

           10.5 and Rule 38.6 of the Texas Rules of Appellate Procedure.

     9.    There are still numerous unresolved post-judgment matters relating to the

           underlying case pending before the trial court. As a result, Real Party in

           Interest, Clifford Harrison, has been required to commit an exceptional

           amount of time attending to the resolution of those matters.

     10. In addition to the perpetual nature of the ongoing trial court proceedings,

           Relator has been unrelenting in seeking various forms of appellate relief

           before this Court. Aside from Relator’s Petition for Writ of Habeas



894144.1                                   3
           Corpus currently before this Court, since the beginning of the year,

           Relator has filed two (2) Petitions for Writ of Mandamus with this Court.

           Significant time was expended responding to Relator’s second Petition for

           Writ of Mandamus, the response having been filed just last week.

     11. Much of Counsel’s recent time has been devoted to the resolution of

           matters related to this case. An extension is being requested so that

           Counsel may appropriately attend to other pending client matters in her

           caseload while also preparing a response to Relator’s Petition for Writ of

           Habeas Corpus that best presents Mr. Harrison’s position.

     12. Pursuant to the writ issued by this Court, Relator has been released from

           commitment at the Harris County Jail. Therefore, an extension of time to

           respond to Relator’s petition would not unduly harm or disadvantage

           Relator in any way.

     13. Real Party in Interest respectfully requests additional time to prepare his

           response to Relator’s Petition for Writ of Habeas Corpus.

     14. Real Party in Interest, Clifford Harrison has not been granted any previous

           extensions to the deadline to respond to the Petition for Writ of Habeas

           Corpus.

     15. This motion is not made to delay, but to present Mr. Harrison’s position

           effectively and in compliance with the Rules of Appellate Procedure.



894144.1                                  4
                                     PRAYER

           WHEREFORE, PREMISES CONSIDERED, Real Party in Interest, Clifford

Harrison, respectfully requests that the Court grant a thirty (30) day extension of

time for Real Party in Interest to file a response to Relator’s Petition for Writ of

Habeas Corpus.




                                      Respectfully Submitted,


                                      SARAH HIRSCH JOYCE, ATTORNEY AT LAW


                                      /s/ Sarah Hirsch Joyce
                                      Sarah Hirsch Joyce
                                      State Bar No. 24092522
                                      3355 W. Alabama St., Suite 825
                                      (713) 529-3982
                                      (855) 624-7224 Facsimile
                                      SarahHirschJoyce@gmail.com
                                      Appellate Counsel for Clifford Layne Harrison,
                                      Real Party in Interest




894144.1                                 5
                            CERTIFICATE OF CONFERENCE

       I hereby certify that Real Party in Interest’s counsel has conferred with Terry
Hart, counsel for Relator, and he is opposed to this request for extension.

                                               _/s/ Sarah Hirsch Joyce
                                                Sarah Hirsch Joyce


                               CERTIFICATE OF SERVICE

      I certify that a true copy was served on all parties and/or counsel of record in
accordance with Texas Rules of Appellate Procedure 6.3 and 9.5(b), (d) and (e) on
May 11, 2015 as follows:



           TERRY L. HART
           State Bar No. 09150750
           4265 San Felipe, Suite 1100 Houston, TX 77027
           Tel: (713) 968-9818
           Fax: (713) 968-9817
           Email: thart@terryhartlaw.com


                                               /s/ Sarah Hirsch Joyce
                                               Sarah Hirsch Joyce




894144.1                                   6